Exhibit 10.1

 

SUMMARY OF DIRECTORS’ COMPENSATION

 

DIGIRAD CORPORATION

 

Compensation for members of the board of directors (the “Board”) of Digirad
Corporation (the “Company”) will include an annual retainer of $10,000 for
serving on the Board, an annual retainer of $17,000 for attending meetings of
the Board, an annual retainer of $6,000 for serving on the audit committee (with
an additional $10,000 retainer to be paid to the chairman), and an annual
retainer of $4,000 for serving on the compensation or corporate governance
committee.  The annual retainer payments will be made quarterly.

 

                Pursuant to the Company’s 2004 Non-Employee Directors’ Stock
Option Program, non-employee directors who join the Board will automatically
receive grants of options to purchase 10,000 shares of common stock, and
non-employee directors will automatically receive annual grants of 5,000 shares
of common stock.  Directors are also eligible to participate in the Company’s
2004 Stock Incentive Plan.  The Company will reimburse directors for reasonable
out-of-pocket expenses incurred in connection with their attending meetings of
the Board and its committees.

 

--------------------------------------------------------------------------------